Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the first IO cell is connected with the external connection pad through a first signal line which extends in the second direction and is provided in the same wiring layer as the first reinforcing line” in Claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “in the same wiring layer as the first reinforcing line” in Claim 11 is not supported in the specification as originally filed.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ebara (U.S. Patent Pub. No. 2003/0223164) of record, in view of Nakanish (U.S. Patent Pub. No. 2017/0301665) of record.
	Regarding Claim 1
	FIG. 10 of Ebara disclose a semiconductor integrated circuit device, comprising: a chip; a core region (5) provided on the chip; an IO region provided between the core region and a periphery of the chip on the chip; an IO cell row placed in the IO region, constituted by a plurality of IO cells (47) arranged in a first direction, the first direction being a direction along the periphery of the chip; and power supply lines placed in the IO region, extending in the first direction, wherein the plurality of IO cells each have a low power supply voltage region and a high power supply voltage region separated in a second direction perpendicular to the first direction, the low power supply voltage region being located closer to the core region, the power supply lines includes a first power supply line (11b) extending in the first direction in the low power supply voltage region, for supply of a first power supply voltage (GND), a second power supply line (11a) extending in the first direction in the low power supply voltage region and located farther from the core region than the first power supply line, for supply of a second power supply voltage (VCC), and a third power supply line (49a) extending in the first direction in the high power supply voltage region and located farther from the core region than the second power supply line, for supply of the second power supply voltage (VCC), and a first IO cell as a signal IO cell among the plurality of IO cells has a first reinforcing line (7a) extending in the second direction in a wiring layer located above the second and third power supply lines, for mutually connecting the second and third power supply lines. 
	Ebara fails to disclose “the first power supply line has a first portion protruding from the low power supply voltage region to the core region”.
	FIG. 4 of Nakanish discloses a similar semiconductor integrated circuit device, wherein the first power supply line (VSS2) has a first portion protruding from the low power supply voltage region to the core region (between 121 and 122). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Nakanish. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of achieving miniaturization (Para. 9 of Nakanish).

	Regarding Claim 2
	FIG. 4 of Nakanish discloses the first portion of the first power supply line overlaps a transistor (241) placed in the core region as viewed from top.
	
	Regarding Claim 3
	FIG. 10 of Ebara discloses the first power supply line is constituted by a plurality of lines (49b, 11b) extending in the first direction, the plurality of lines being arranged in the second direction, and a second reinforcing line (7b) is provided to extend in the second direction in a wiring layer located above the first power supply line for mutually connecting the plurality of lines constituting the first power supply line.

	Regarding Claim 5
	FIG. 5 of Ebara discloses the thickness of the first reinforcing line (7+13c) is greater than that of the second and third power supply lines (13a).

Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Ebara, in view of Satoshi (WO 2016203648, machine-translated English text provided), in view of Nakanish.
	Regarding Claim 6
	FIG. 10 of Ebara disclose a semiconductor integrated circuit device, comprising: a chip; a core region (5) provided on the chip; an IO region provided between the core region and a periphery of the chip on the chip; an IO cell row placed in the IO region, constituted by a plurality of IO cells (47) arranged in a first direction, the first direction being a direction along the periphery of the chip; and power supply lines placed in the IO region, extending in the first direction, wherein the plurality of IO cells each have a low power supply voltage region and a high power supply voltage region separated in a second direction perpendicular to the first direction, the low power supply voltage region being located closer to the core region, the power supply lines includes a first power supply line (11b) extending in the first direction in the low power supply voltage region, for supply of a first power supply voltage (GND), a second power supply line (11a) extending in the first direction in the low power supply voltage region, for supply of a second power supply voltage (VCC), and a third power supply line (49a) extending in the first direction in the high power supply voltage region, for supply of the second power supply voltage (VCC), and a first IO cell as a signal IO cell among the plurality of IO cells has a first reinforcing line (7a) extending in the second direction in a wiring layer located above the second and third power supply lines, for mutually connecting the second and third power supply lines. 
Ebara fails to disclose “a first IO cell as a signal IO cell for input, output, or input/output of signals among the plurality of IO cells, connected with an external connection pad for signals”.
	FIG. 10 of Satoshi discloses a similar semiconductor integrated circuit device, comprising a first IO cell (111) as a signal IO cell for input, output, or input/output of signals among the plurality of IO cells, connected with an external connection pad (112) for signals [0020]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Satoshi. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of ESD protection (Para. 1 of Satoshi).
Ebara as modified by Satoshi fails to disclose “the first power supply line has a first portion protruding from the low power supply voltage region to the core region”.
	FIG. 4 of Nakanish discloses a similar semiconductor integrated circuit device, wherein the first power supply line (VDD) has a first portion protruding from the low power supply voltage region to the core region (between 121 and 122). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Nakanish. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of achieving miniaturization (Para. 9 of Nakanish).

	Regarding Claim 7
	FIG. 4 of Nakanish discloses the first portion of the first power supply line overlaps a transistor (241) placed in the core region as viewed from top.
	
	Regarding Claim 8
	FIG. 10 of Ebara discloses the first power supply line is constituted by a plurality of lines (49b, 11b) extending in the first direction, the plurality of lines being arranged in the second direction, and a second reinforcing line (7b) is provided to extend in the second direction in a wiring layer located above the first power supply line for mutually connecting the plurality of lines constituting the first power supply line.

	Regarding Claim 10
	FIG. 5 of Ebara discloses the thickness of the first reinforcing line (7+13c) is greater than that of the second and third power supply lines (13a).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Ebara and Nakanish, in view of Kumano (U.S. Patent Pub. No. 2013/0224664) of record.
	Regarding Claim 4
	Ebara as modified by Nakanish discloses Claim 1. 
Ebara as modified by Nakanish fails to disclose “the power supply lines include a fourth power supply line extending in the first direction in the high power supply voltage region, for supply of a third power supply voltage, the fourth power supply line is constituted by a plurality of lines extending in the first direction, the plurality of lines being arranged in the second direction, and the first IO cell has a third reinforcing line extending in the second direction in a wiring layer located above the fourth power supply line, for mutually connecting the plurality of lines constituting the fourth power supply line”.
	FIG. 2 of Kumano discloses a similar semiconductor integrated circuit device, wherein the power supply lines include a fourth power supply line (115) extending in the first direction in the high power supply voltage region, for supply of a third power supply voltage, the fourth power supply line is constituted by a plurality of lines extending in the first direction, the plurality of lines being arranged in the second direction, and the first IO cell has a third reinforcing line (114) extending in the second direction in a wiring layer located above the fourth power supply line, for mutually connecting the plurality of lines constituting the fourth power supply line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Kumano. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of outputting signals (Para. 21 of Kumano).	

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ebara, Satoshi and Nakanish, in view of Kumano.
	Regarding Claim 9
	Ebara as modified by Satoshi and Nakanish discloses Claim 6. 
Ebara as modified by Satoshi and Nakanish fails to disclose “the power supply lines include a fourth power supply line extending in the first direction in the high power supply voltage region, for supply of a third power supply voltage, the fourth power supply line is constituted by a plurality of lines extending in the first direction, the plurality of lines being arranged in the second direction, and the first IO cell has a third reinforcing line extending in the second direction in a wiring layer located above the fourth power supply line, for mutually connecting the plurality of lines constituting the fourth power supply line”.
	FIG. 2 of Kumano discloses a similar semiconductor integrated circuit device, wherein the power supply lines include a fourth power supply line (115) extending in the first direction in the high power supply voltage region, for supply of a third power supply voltage, the fourth power supply line is constituted by a plurality of lines extending in the first direction, the plurality of lines being arranged in the second direction, and the first IO cell has a third reinforcing line (114) extending in the second direction in a wiring layer located above the fourth power supply line, for mutually connecting the plurality of lines constituting the fourth power supply line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Kumano. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of outputting signals (Para. 21 of Kumano).	

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Ebara, Satoshi and Nakanish, in view of Nobuteru (JP 2001223335, machine-translated English text provided).
	Regarding Claim 11
	Ebara as modified by Satoshi and Nakanish discloses Claim 6, wherein the first IO cell (111) is connected with the external connection pad (112) through a first signal line (216) which extends in the second direction. 
Ebara as modified by Satoshi and Nakanish fails to disclose the first signal line “is provided in the same wiring layer as the first reinforcing line”.
	FIG. 4 of Nobuteru discloses a similar semiconductor integrated circuit device, wherein the first signal line (172) is provided in the same wiring layer as the first reinforcing line (168). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ebara, as taught by Nobuteru. The ordinary artisan would have been motivated to modify Ebara in the above manner for the purpose of improving wiring efficiency (Abstract of Nobuteru).	

Claims 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (WO 2016203648, machine-translated English text provided), in view of Nakanish.
	Regarding Claim 1
	FIG. 21 of Satoshi disclose a semiconductor integrated circuit device, comprising: a chip; a core region (FIG. 27) provided on the chip; an IO region provided between the core region and a periphery of the chip on the chip; an IO cell row placed in the IO region, constituted by a plurality of IO cells (11) arranged in a first direction, the first direction being a direction along the periphery of the chip; and power supply lines placed in the IO region, extending in the first direction, wherein the plurality of IO cells each have a low power supply voltage region and a high power supply voltage region separated in a second direction perpendicular to the first direction, the low power supply voltage region being located closer to the core region, the power supply lines includes a first power supply line (211) extending in the first direction in the low power supply voltage region, for supply of a first power supply voltage (VDD), a second power supply line (212) extending in the first direction in the low power supply voltage region and located farther from the core region than the first power supply line, for supply of a second power supply voltage (VSS), and a third power supply line (214) extending in the first direction in the high power supply voltage region and located farther from the core region than the second power supply line, for supply of the second power supply voltage (VSS), and a first IO cell as a signal IO cell among the plurality of IO cells has a first reinforcing line (a line connecting 212 and 214) extending in the second direction in a wiring layer located above the second and third power supply lines, for mutually connecting the second and third power supply lines. 
Satoshi fails to disclose “the first power supply line has a first portion protruding from the low power supply voltage region to the core region”.
	FIG. 4 of Nakanish discloses a similar semiconductor integrated circuit device, wherein the first power supply line (VSS2) has a first portion protruding from the low power supply voltage region to the core region (between 121 and 122). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Satoshi, as taught by Nakanish. The ordinary artisan would have been motivated to modify Satoshi in the above manner for the purpose of achieving miniaturization (Para. 9 of Nakanish).

	Regarding Claim 6
	FIG. 21 of Satoshi disclose a semiconductor integrated circuit device, comprising: a chip; a core region (FIG. 27) provided on the chip; an IO region provided between the core region and a periphery of the chip on the chip; an IO cell row placed in the IO region, constituted by a plurality of IO cells (11) arranged in a first direction, the first direction being a direction along the periphery of the chip; and power supply lines placed in the IO region, extending in the first direction, wherein the plurality of IO cells each have a low power supply voltage region and a high power supply voltage region separated in a second direction perpendicular to the first direction, the low power supply voltage region being located closer to the core region, the power supply lines includes a first power supply line (211) extending in the first direction in the low power supply voltage region, for supply of a first power supply voltage (VDD), a second power supply line (212) extending in the first direction in the low power supply voltage region and located farther from the core region than the first power supply line, for supply of a second power supply voltage (VSS), and a third power supply line (214) extending in the first direction in the high power supply voltage region and located farther from the core region than the second power supply line, for supply of the second power supply voltage (VSS), and a first IO cell (111) as a signal IO cell for input, output, or input/output of signals among the plurality of IO cells, connected with an external connection pad (112, FIG. 10) for signals [0020], has a first reinforcing line (a line connecting 212 and 214) extending in the second direction in a wiring layer located above the second and third power supply lines, for mutually connecting the second and third power supply lines. 
Satoshi fails to disclose “the first power supply line has a first portion protruding from the low power supply voltage region to the core region”.
	FIG. 4 of Nakanish discloses a similar semiconductor integrated circuit device, wherein the first power supply line (VSS2) has a first portion protruding from the low power supply voltage region to the core region (between 121 and 122). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Satoshi, as taught by Nakanish. The ordinary artisan would have been motivated to modify Satoshi in the above manner for the purpose of achieving miniaturization (Para. 9 of Nakanish).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892